 CENTRAL EXCAVATING CO.Pete Salemi d/b/a Central Excavating Co. and RobertE. Camilletti. Case 8-CA-9448May 10, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn October 27, 1976, Administrative Law JudgeBenjamin K. Blackburn issued the attached Supple-mental Decision in this proceeding. Thereafter,Respondent filed exceptions to the AdministrativeLaw Judge's Decision' and Supplemental Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgebut only to the extent consistent with the following.The Administrative Law Judge concluded thatRespondent had not engaged in unlawful interroga-tion as alleged. No exception was filed with respectto this conclusion, and it is hereby affirmed. TheAdministrative Law Judge further held that thedischarge of Robert Camilletti on July 30, 1975,violated Section 8(a)(3) and (1) of the Act. Respon-dent excepts to this conclusion, which, we agree, iserroneous.Camilletti, a member of Local 18 of the Interna-tional Union of Operating Engineers, was hiredthrough the union hiring hall in May 1975. OnTuesday, July 22, he was transferred to a job at theCuyahoga Community College near Cleveland-theTri-C jobsite-where he worked under ForemanDominic Ottobre. He was put to work on abulldozer; the next day, he had a mishap whichcaused some damage to the dozer and also hurt hisback. On Thursday, he worked for a couple of hoursbut there were still problems with the bulldozer andas his back still bothered him he went to the hospital.At some point he called into Respondent's officestating where he was and that he had left the jobwithout telling Ottobre because he could not findhim at the jobsite. Camilletti worked all of thefollowing day. However, in the morning he got intoan argument with Ottobre who accused Camilletti ofgetting him in trouble by telling the office theIn his initial decision the Administrative Law Judge concluded that theissues in this case should be deferred to arbitration and recommended thatthe complaint be dismissed. The Board in its Decision and Order, 225229 NLRB No. 86previous day that he, Ottobre, was not at the jobsite.Camilletti's reply was rather nonresponsive in that hesimply told Ottobre to get him his money if he didnot like the way he was doing his job. On Ottobre'sinitiative the two reconciled their difficulties by theend of the day.Camilletti did not work on Saturday or Sunday.However, "his" bulldozer was used on Saturday andwhen he learned of this on Monday he complained toOttobre that under certain union practices he wasentitled to a day's pay for that Saturday. Ottobredisagreed. Camilletti told him he was going to callLocal 18 about the claim, which he did. A unionrepresentative then telephoned Respondent, whoagreed to pay Camilletti for Saturday.Camilletti operated a grader on Monday, Tuesday,and Wednesday. On Tuesday a complaint was madeto Ottobre about the grading of an area. Thefollowing morning Ottobre relayed the complaint toCamilletti, who again told Ottobre to get him hismoney if Ottobre did not like his work. Somewhatlater, Ottobre complimented Camilletti on certaingrading he had done but still later criticized him formessing up the graded area by going back over it.Wednesday, July 30, was payday. Around noonCamilletti received two checks. One was for hisregular pay; the other for the 8 hours he claimed forthe past Saturday. At that time, according toCamilletti's testimony, he complained to Ottobre thathe had not been properly paid for the precedingThursday when he had to go to the hospital becauseof his back and that he had not received certainovertime pay earned prior to his being transferred tothe Tri-C jobsite. He added, still according to histestimony, that he would again complain to theUnion if his demands were not met. Ottobre'sversion of what occurred that Wednesday wasconsiderably different. According to him, he and allthe operators ate lunch together and Camilletti "wasin conversation with all boys" and stated severaltimes-and Ottobre is in effect credited on thispoint-that if anyone was dissatisfied with his workthey should get him his money. But in Ottobre'sdescription of the events there is no confrontationwith Camilletti about paychecks, about claims foradditional pay, or about any other matter and inconsequence no threats by Camilletti about going tothe Union if his pay claims were not satisfied.However, there is no dispute that sometime duringthe afternoon of July 30 Ottobre telephoned Respon-dent's office to have Camilletti's final paycheckNLRB 1106 (1976), reversed the Administrative Law Judge and remandedthe case to him for a full decision on the merits, which he had, however,tentatively considered in his initial decision.547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprepared and shortly thereafter told Camilletti to goto the office to pick up his money.2However, it wasnot until the next morning that Camilletti reported tothe office. At that time he handed over the twochecks he had received the previous day and voicedhis complaints concerning short pay for the pastThursday and the failure to include the assertedlypromised overtime in his checks. These claims werenot resolved, and the two checks Camilletti hadreceived on Wednesday were returned to him. Inaddition, he received a third check for the timeworked during the then current pay period. Later inthe day Camilletti complained to the Union that hehad been improperly discharged.The Administrative Law Judge found, as statedabove, that Camilletti's discharge was unlawful. Inreaching this result he credited Camilletti's testimonythat on July 30 he told Ottobre he would take hisclaims for Thursday and overtime pay to the Unionif they were not satisfied. That threat to go to theUnion, the Administrative Law Judge reasoned, wasthe only incident on July 30 that plausibly explainedOttobre's decision on that date to discharge Camillet-ti. From this he concluded that the threat played anot inconsequential part in the decision. However,the Administrative Law Judge elsewhere had foundCamilletti's testimony to be generally unreliable, butmade an exception with respect to the matter hereunder consideration, on the ground that Camilletti'stestimony was corroborated and supported by (1)certain testimony of Respondent's owner, PeteSalemi, and by (2) Respondent's including in thechecks dated July 30, but received by Camilletti thefollowing day, compensation for the claimed Thurs-day and overtime pay.3But the Administrative LawJudge is in error here, for there is nothing in Salemi'stestimony that corroborates Camilletti's version ofthe July 30 events,4and, as we stated above,2 The Administrative Law Judge concluded that, though Ottobre nevertold Camilletti he was being discharged, Ottobre's directing him to go pickup his money was a discharge and was so understood by Camilletti.Respondent contends, however, that Camilletti was not discharged but quit.In support of this position it refers to Camilletti's statement that if Ottobredid not like his work Ottobre should get him his money. Several witnessestestified that in the trade such a statement is equivalent to "I quit."Nevertheless, we agree with the Administrative Law Judge that in thecircumstances here Camilletti's use of the statement was not a quit butrather an invitation to discharge him.:' In his initial decision the Administrative Law Judge stated: "As to thenumerous head-to-head conflicts between the testimony of Camilletti ...on the one hand and Respondent's witnesses on the other, I credit thelatter." Then in his Supplemental Decision he specifically states with respectto the matter here under consideration: "If I have found Camilletti to be anunreliable witness, why do I credit his version of what passed between himand Ottobre between noon and 12:30 p.m. on July 30? Because it iscorroborated" by, he added, the two items we mention in the text.4 The Administrative Law Judge cites Salemi's testimony to the effectthat he learned why Camilletti was no longer working for the Companybecause Camilletti came in for his checks, and that Salemi learned from his"office girl" that Camilletti "raised the devil" about his paychecks beingshort. The relevance of this testimony to the conflict between Camilletti andOttobre concerning the July 30 events escapes us.Respondent never did, insofar as the record shows,settle Camilletti's wage claims.5Thus, the reasonsadvanced by the Administrative Law Judge foraccepting Camilletti's testimony as to what occurredon July 30 are factually defective and we do notcredit that testimony. Consequently, as there is nocredible evidence that Camilletti made a threat onJuly 30 to take his wage claims to the Union, there isno basis for concluding that such a threat precipitat-ed his discharge and the Administrative Law Judge'srationale for finding that discharge unlawful collaps-es.However, even if Camilletti had indeed threatenedon July 30 to go to the Union, we nonetheless wouldconclude that the evidence is insufficient to supportthe conclusion reached by the Administrative LawJudge that that threat and his taking his Saturdaypay claim to the Union played any role in thedecision to discharge him. Respondent has alwaysbeen a union operation and there is no evidencewhatsoever of any present or past antiunion feelingsor activities by any of Respondent's top or othermanagement personnel. As for Ottobre-and it is hisreasons for discharging Camilletti which are ofcrucial importances-there is not a suggestion in therecord that he harbored any feelings against theUnion or was in any way opposed to employeestakingjob-related complaints to the Union. Actually,the record shows that Camilletti's pressing wageclaims through the Union was really of no practicalconcern to Ottobre, for he had nothing to do with theclaims or dealing with the Union concerning theclaims. Such matters were handled by Respondent'soffice.Furthermore, various plausible and lawful reasonsfor Ottobre's discharging Camilletti appear in therecord. Thus Ottobre had been annoyed at Camillet-ti's having reported to the office on July 24 that he,5 The Administrative Law Judge's position is that (I) the July 30 checksCamilletti received on July 31 at the office included payment for overtimeCamilletti had earned prior to coming to the Tri-C job under Ottobre'ssupervision; (2) Ottobre, in telling the office to prepare Camilletti's finalchecks, must have informed the office concerning the overtime pay claim;(3) only if Camilletti had told Ottobre of the overtime claim on July 30would Ottobre be aware of it, as the overtime was worked on a job Ottobredid not supervise; and (4) therefore, Camilletti's testimony of what occurredon July 30 between him and Ottobre is corroborated; This line of reasoninginvolves several errors. First, the two checks dated July 30 which werehanded to him on July 31 were, as explained in the text above, the samechecks given to Camilletti around noon on July 30. Thus they were madeout before Ottobre called the office in the middle of the afternoon of July 30to prepare Camilletti's final check and so quite obviously what those checkscovered could not, as the Administrative Law Judge's reasoning requires,have been based on anything Ottobre said in the telephone call to the office.Second, neither of those checks made provision for the overtime wage claim,as we point out above, and consequently the Administrative Law Judge'sreasoning is based on an initial mistake of fact.i As the Administrative Law Judge properly held, the decision todischarge Camilletti was made by Ottobre alone. Other supervisors andmanagement personnel were in no way involved.548 CENTRAL EXCAVATING CO.Ottobre, was not to be found on the jobsite when heshould have been there. Also, Ottobre had receivedcomplaints concerning, and he himself had expresseddissatisfaction with, some of Camilletti's work. Andfinally-and of no little significance-was Camillet-ti's several comments to Ottobre to discharge him ifhe did not like his work, comments made apparentlyto cut off any criticism directed towards him and thelast made shortly before Ottobre in effect dischargedCamilletti by directing him to pick up his pay. Thusfrom one vantage point, the initiative for thedischarge would seem to have come from Camillettihimself, and Ottobre did little more than accept theinvitation to discharge him.However, we need not pursue further the actualcauses for the discharge. It is enough that legitimatereasons for the discharge did exist. That being so, wecan perceive no good reasons, in view of thecircumstances outlined above, for insinuating Camil-letti's alleged union-related threats and activities as acause, even a partial one, of his discharge. Accord-ingly, we find that the General Counsel has failed toshow that Camilletti's discharge was unlawful.Therefore, as the other alleged violation has beenheld to be without merit, we shall dismiss thecomplaint in its entirety.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The charge was filed on September 11, 1975.1 Thecomplaint was issued on October 24. The hearing was heldon February 5 and 18, 1976, in Cleveland, Ohio. I issued aDecision on April 8, 1976, in which I recommended theBoard defer to arbitration under the Collyer doctrine(Collyer Insulated Wire, A Gulf and Western Systems Co.,192 NLRB 837 (1971)). The Board remanded on August31, 1976, for issuance of a full decision on the merits. Theprincipal issue litigated, other than Collyer, was Respon-dent's motive for discharging Robert Camilletti on July 30,1975. For the reasons originally stated in my Decision ofApril 8, 1976, and repeated below, I find it was adiscriminatory motive within the meaning of Section8(a)(3) and (1) of the National Labor Relations Act, asamended.Upon the entire record, including especially my observa-tion of the demeanor of the witnesses, and after dueconsideration of briefs, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, a sole proprietorship headquartered inCleveland, Ohio, is an excavating contractor. He annuallygrosses more than $1 million and performs services valuedin excess of $50,000 for Ohio business enterprises, each ofwhich annually receives directly from suppliers locatedoutside the State of Ohio goods valued in excess of $50,000.II. THE UNFAIR LABOR PRACTICESA. FactsRespondent is a union contractor. He hired Camilletti, amember of Local 18 of the International Union ofOperating Engineers, through Local 18's hiring hall in mid-May 1975. On Tuesday, July 22, he transferred Camillettiand the bulldozer to which he had been assigned to aproject at Cuyahoga Community College near Cleveland.Camilletti worked for Respondent at this so-called Tri-Cjobsite until Respondent's foreman, Dominic Ottobre,discharged him on the afternoon of Wednesday, July 30.Camilletti operated his bulldozer on Tuesday, Wednes-day, Thursday, and Friday. On Wednesday Camillettisuffered a mishap which damaged the bulldozer andinjured his back. He spent most of the balance of the dayrepairing the bulldozer. That evening he went to a hospitalemergency room for treatment of his back. On Thursday,he operated the bulldozer from 7 a.m. to approximately9:45 a.m. The dozer was still leaking oil in a crucial spot.Camilletti's back was still hurting. Consequently, Camillettiparked the bulldozer, left the jobsite without tellingOttobre, and went back to the hospital. Sometime duringthe day he called Respondent's office and reported wherehe was. He said he had left without informing Ottobrebecause he had not been able to locate Ottobre at thejobsite. Camilletti worked a full day on Friday. Sometimethat day he had an argument with Ottobre. Ottobreaccused Camilletti of getting him in trouble with the officeby saying he was not on the job. Camilletti told Ottobre hecould get Camilletti his money if he did not like the wayCamilletti was doing his job. Ottobre did not get Camillet-ti's money. Before the day was over, Camilletti and Ottobremade up.Camilletti was off on Saturday and Sunday. On Saturdaymorning, another employee operated Camilletti's bulldozerfor approximately an hour while his own machine wasbeing repaired. When Camilletti came to work on Mondaymorning, he was told that his bulldozer had been used onSaturday. He complained to Ottobre. He told Ottobre hewas entitled to a day's pay for Saturday under a unionpractice which gives the operator who is assigned to amachine first crack at any overtime growing out of use ofthat machine. Ottobre told Camilletti the rule did not applyin emergency situations. Camilletti insisted he was going tomake out a time ticket for Saturday. (Ottobre reportedCamilletti's claim in a telephone call to Respondent's officelater that day.) Camilletti also told Ottobre he was going toI Dates are 1975 unless otherwise indicated.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplain to Local 18. Later that day he did so. A businessagent called Respondent's office. Respondent agreed togive Camilletti 8 hours' pay for Saturday.Camilletti operated a grader on Monday, Tuesday, andWednesday of his second week at the Tri-C jobsite. OnMonday and Tuesday, he graded the ground inside arunning track. Sometime on Tuesday, the contractor forwhom Respondent was working complained to Ottobreabout the grading of the area. Ottobre told Camilletti aboutthe complaint on Wednesday morning. Again, Camillettitold Ottobre to get his money if Ottobre did not like hiswork. Ottobre did not get Camilletti's money. He did nottake Camilletti off the grader. Camilletti graded an areanear a baseball diamond that day. Ottobre complimentedCamilletti for the quality of this work. Later, Ottobre toldCamilletti that Camilletti had messed up the area by goingback over it. Ottobre permitted Camilletti to continue tooperate the grader.Wednesday was payday. Checks were distributed atnoon. Camilletti received two dated July 27, one his regularcheck for the pay period for which that Wednesday was thepayday and the other a check for 8 hours' pay in settlementof his claim for Saturday, July 26. Camilletti complained toOttobre about his pay. They got into another argument.Camilletti claimed he should have been paid for a full dayon Thursday, July 24, since the injury which had sent himto the hospital had occurred in the line of duty. As analternate position, he argued that he was at least entitled to3 hours' pay for the period he actually worked on July 24instead of the 2 hours which were included in his regularcheck. He also expressed anger over the fact that old claimsfor an hour's pay on each of two separate occasions priorto his transfer to the Tri-C jobsite were not included in hisregular check. Camilletti said he was going to stay at thejobsite even beyond the end of the workday until hereceived all the money which was due him, includingovertime pay for any period he might have to wait if hisclaims were not made good by quitting time. He said hewould complain to Local 18 again if his demands were notmet. For the last time, Camilletti told Ottobre to get himhis money (i.e., the money he had earned in the current payperiod) if Ottobre did not like his work. Camilletti returnedto his grader when the lunch break ended at 12:30 p.m.Sometime that afternoon Ottobre telephoned Respon-dent's office and ordered Camilletti's final checks pre-pared. He then went to Camilletti and told him to go to theoffice for his money. He did not tell Camilletti he was fired.Camilletti left the Tri-C jobsite around 3 p.m. on Wednes-day, July 30. He did not arrive at the office before it closedat 4:30 p.m. He first called and then went to the office onThursday morning. He was given two checks which hadbeen prepared on Wednesday afternoon. One was insettlement of his various claims. The other was for wagesearned during the current pay period and marked thetermination of his employment. Later that day Camilletticomplained to Local 18 that he had been improperlydischarged.B. Analysis and ConclusionsCamilletti was the only witness called by the GeneralCounsel to testify about the merits of this case. Respon-dent's principal witnesses were Peter Salemi and DominicOttobre. As already indicated in my original Decision, Iam convinced none of them told the whole truth. However,Respondent also called Jorge Pla, a credible witness, tocorroborate Salemi's version of what happened at Respon-dent's office on the morning of Thursday, July 31.Consequently, I have relied on Pla's testimony in refusingto find, as Camilletti testified, that Salemi responded, "Mymen don't go to the union hall" when Camilletti asked whyhe had been discharged. I find, therefore, the GeneralCounsel has failed to prove Respondent, in the person ofSalemi, "did unlawfully interrogate the Charging Party,while in Salemi's office, regarding why the Charging Partyhad, on July 28, 1975, gone to the Union hall to voice acomplaint against Respondent."I also touched on Respondent's primary defense-thatCamilletti quit-in my original Decision. In rejecting it, Iwrote:Dominic Ottobre, Respondent's foreman, admittedCamilletti said at least twice and possibly thrice beforethe afternoon of July 30 that Ottobre could get him hismoney if Ottobre was not satisfied with his work.Ottobre ignored Camilletti each time. There wasnothing different about the exchange on the afternoonof July 30 which sent Ottobre into action. Camilletti didnot intend at that moment to terminate his employmentrelationship with Respondent any more than he had inthe two or three preceding conversations. A quit occurswhen an employee manifests by some overt act hisintention to end his employment. Camilletti's intentwas to invite Ottobre to discharge him. Ottobreaccepted the invitation.As stated in my original Decision, Respondent's conten-tion is nonsense.Respondent's alternate contention-that Camilletti wasdischarged for poor work-deserves equally short shrift.Ottobre did not discharge Camilletti early Wednesdaymorning for poor work in the track area on Monday andTuesday. Camilletti demonstrated to Ottobre that he coulddo competent work on the grader by the manner in whichhe first graded the ballfield area on Wednesday morning.When Ottobre decided Camilletti had undone his goodwork, he did not discharge Camilletti for incompetence atthat point either. Rather, he testified, he left Camilletti onthe grader while he went to the telephone to callRespondent's office, thus:Q. Did you have any occasion to talk with Mr.Camilletti in the afternoon?A. After lunch when we went back to work, Italked to him again.Q. What did you talk to him about at this time?A. Well, he had done a piece of grading earlier thatwasn't too bad, it was in pretty good shape.Q. Did you compliment him?A. I complimented him. It was pretty good. I toldhim to leave it alone.Later when I went back it wasn't too good. I don'tknow whether he went back.Q. What did you say to him?550 CENTRAL EXCAVATING CO.A. I told him we had to straighten it up, wecouldn't have none of that.Q. What did he say?A. That is when he gave me the remark again, if Ididn't like his work, to get his money. That is when Idecided to get his money. I had heard the remark toomany times.Q. What did you tell him then?A. I didn't tell him anything. I told him that Iwould get him his money.It was only after the events growing out of Camilletti'sreceipt of his paychecks at lunchtime that Ottobre decidedto telephone the office to set Camilletti's termination inmotion. Since all of Ottobre's testimony adds up to anassertion that he was thinking in terms of accommodatingCamilletti's desire to quit, there is no explicit statement byhim as to which of Camilletti's shortcomings sent him tothe telephone. If the quality of Camilletti's work crossesOttobre's mind at all at that point (I doubt that it did), itwas, at most, an insignificant part of the thought processthat motivated him.The most significant thing about Ottobre's testimony isthat it contains not one word about an argument withCamilletti over Camilletti's paychecks. His version of whatdid happen at lunchtime comes just before that part of histestimony on direct examination set forth above, thus:Q. Did you talk with [Camilletti] at lunchtime atall?A. No, I didn't.Q. Did you see him at lunchtime at all?A. Yes, we were eating together, all the otheroperators.Q. Did you hear Mr. Camilletti say anything atlunchtime?A. Yes, he was in a conversation with all the boys,kept telling them the same way, they had a conversa-tion on work, made the same remark again to the rest.Q. What was the remark?A. That if anybody wasn't satisfied with his work,they should get his money any time.When the subject came up again on cross-examination,Ottobre testified thus:Q. Do you recall when you passed out the paychecks on July 30th what time of day it was?A. I don't recall even if I passed them out.Q. Was Wednesday a pay day?A. Wednesday is a pay day.Q. Do employees normally get their pay checks onpay day?A. They always get them on pay day.Q. Who passes them out?A. It all depends who brings them out. Sometimesthey ask the Carry-all man to bring them out.Sometimes they ask the fuel man to bring them out.Sometimes they ask the mechanics, sometimes they givethem to me and sometimes they pass them out to eachoperator.Q. But you don't recall what happened on thatWednesday?A. No, I don't.Q. Do you recall the men were sitting around in aconversation that day at luncheon time?A. Right.Q. Do you recall what the nature was of thatconversation?A. Yes, it was always about work-about work andthe Union.Q. What did Mr. Camilletti say about work and theUnion?A. Well, he was always knocking the Union.Q. Every day?A. Every time he talked about it.If I found Camilletti to be an unreliable witness, why doI credit his version of what passed between him andOttobre between noon and 12:30 p.m. on July 30? Becauseit is corroborated. It is corroborated by Salemi's admissionthat Camilletti was claiming pay for work that predated histransfer to the Tri-Cjobsite, thus:Q. Now, when you submitted your answer to theBoard in this case and where you were attempting toanswer each of the allegations in the complaint, wheredid you get your information as to why Mr. Camillettiwas no longer working for you?A. Well, I knew about that because he came in forhis checks.Q. And you knew-A. He raised a lot of devil about him not getting, hewas short one hour from a couple weeks previous. Thisis what I heard.Q. When did he raise these problems?A. Well, he got on the phone one day and justraised the devil with my office girl. My office girl toldme.coupled with the fact that one of the two checks preparedon the afternoon of July 30 as a result of Ottobre'stelephone call to the office was in settlement of that claim.Ottobre had no independent knowledge of this part ofCamilletti's claims for more pay since he had not beenCamilletti's foreman when, according to Camilletti, thework was performed. There is no indication in the recordCamilletti mentioned the subject to Ottobre before noonon July 30. Therefore, the person who made out Camillet-ti's last two checks and dated them July 30, the ones hepicked up on the morning of July 31, could only have beenalerted to Camilletti's old claim by what Ottobre said whenhe called in to order Camilletti paid off, informationOttobre could only have gained in the paycheck argument.Ottobre discharged Camilletti. Therefore, Ottobre'smotive is Respondent's motive. On cross-examinationOttobre testified about his state of mind on July 30, thus:Q. Now, directing your attention to your log bookand to the date of Wednesday, July 30, 1975, that entrystates Camilletti was sent to the yard for his time, is thatcorrect?A. Right.551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Okay, and are you the person that sent him tothe yard for his time?A. Right.Q. And following that it says "Not satisfactory"?A. Right.Q. True, all right. Was this your evaluation of him,"Not satisfactory"?A. Right.Q. All right, and based upon what did you makethat conclusion that he was not satisfactory?A. Well, to start off was I overlooked him being ona move off the dozer all the time-Q. When did the trouble start?JUDGE BLACKBURN: You interrupted. I'd like to hearthe answer to the last question.Ms. DUNBAR: I'm sorry.JUDGE BLACKBURN: He was upset. Why was he notsatisfactory, Mr. Ottobre?THE WITNESS: Well, I overlooked having to keep himon the dozer, when he was on the dozer, and then Ioverlooked some of the grading at the track area, butwhen we graded in front of the ball field and did a pieceover there, that was pretty nice, and I told him it waspretty nice. Then he went back later and for somereason or other he went back and cut that up and therest wasn't too good. That was the last straw.Q. (By Ms. Dunbar) Okay.A. Now let me tell you something now, all thesequestions coming up might clear up-Q. I am asking a question.JUDGE BLACKBURN: I want to hear the rest of theanswer.THE WITNESS: I rather tolerated him, and you will seethis, and kept him.At this time of the year, July, it's hard to get operatorsand that is why I didn't get a replacement.At that time of the year you have to tolerate theseshenanigansfrom the operators.I have to keep them, otherwise you don't get nothing atthe hall. [Emphasis supplied.]Because of the time of the year, Ottobre had to "toleratethese shenanigans" from Camilletti. Something happenedon July 30 to drive Ottobre beyond the point of toleration.That something was an argument over Camilletti's claimsfor money in the course of which he threatened to go toLocal 18 again for help. That argument came only 2 daysafter another argument over a claim by Camilletti formoney which he had won by enlisting the aid of Local 18despite the fact Ottobre disputed the claim. It follows thatOttobre was motivated, at least in legally significant part ifnot solely, by Camilletti's propensity to turn to his Unionfor help in dealings with Respondent over wages. Thatmotive is discriminatory within the meaning of the Act. Ifind, therefore, Respondent violated Section 8(a)(3) and (I)of the Act by discharging Robert Camilletti on July 30,1975.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAWI. Pete Salemi d/b/a Central Excavating Co. is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 18 of the International Union of OperatingEngineers is a labor organization within the meaning ofSection 2(5) of the Act.3. By discharging Robert Camilletti on July 30, 1975,for engaging in union activities by enlisting the help of alabor organization in a dispute over wages, Respondent hasviolated Section 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.5. The allegation of the complaint that Respondentviolated Section 8(a)(l) of the Act by interrogating anemployee has not been sustained.THE REMEDYIn addition to the usual cease-and-desist order andnotice, an order requiring Respondent to remedy the unfairlabor practice found by reinstating Camilletti and makinghim whole is required to effectuate the policies of the Act.Backpay will be computed on a quarterly basis, plusinterest at 6 percent per annum, as prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]552